MEMORANDUM OF DECISION.
Defendant Arthur D. Latronica has appealed from judgments of conviction entered on the verdict of a jury finding defendant guilty, as charged by indictment, of having committed the crimes of Burglary (17 — A M.R.S.A. § 401) and Theft by Unauthorized Taking or Transfer (17 — A M.R.S.A. § 353).
Acknowledging the well established principle that guilt of crime can be established by evidence which is entirely circumstantial, defendant asserts as his only point of appeal that, here, the entirely circumstantial evidence was inadequate to justify a jury conclusion that beyond a reasonable doubt defendant was guilty of the crimes charged against him.
We decide that the evidence was sufficient to support the jury’s verdict.
The entry is:
Appeal denied; judgments of conviction affirmed.
ARCHIBALD and DELAHANTY, JJ., did not sit.